It is a great honour for me to address my warmest 
congratulations to Mr. Hollai, on my own behalf 
and on behalf of my delegation, and to express my 
great satisfaction that he is presiding over the 
thirty seventh session of the General Assembly. 
In choosing him, the Assembly was inspired by his 
great qualities and his particularly outstanding 
diplomatic career. The General Assembly is also 
paying a tribute thereby to the dynamic work done 
by his country, the People's Republic of Hungary, 
within the United Nations. My country has close 
relations of friendship and cooperation with his 
country. It will thus be understood that the 
delegation of Guinea Bissau fully associates 
itself with this confirmation by the General 
Assembly of his great abilities and his excellent 
knowledge of international affairs and is happy 
at the prospect of cooperating with him in 
seeking solutions to the many problems in 
international relations. I should like to express 
appreciation to Mr. Hollai's predecessor, Mr. 
Kittani, for the dedication, wisdom and great 
ability he has demonstrated in the past year. His 
tireless efforts and constant work in the United 
Nations enabled us to achieve satisfactory 
results in our struggle for peace during a 
particularly turbulent period in international 
life. I take this opportunity also, on behalf of 
my country, the Republic of Guinea Bissau, to 
congratulate Mr. Javier Perez de Cuellar on his 
election to the high office of Secretary General. 
I am the more happy to do so because this is the 
first time that I have spoken from this rostrum, 
and I should also like to express to him my great 
appreciation of the tremendous contribution he 
has made to solving the many conflicts and 
problems which threaten international peace and 
security.
I should also like to say to him that the 
Government of the Republic of Guinea Bissau 
greatly appreciates the excellent report he has 
submitted to us. In our view, this report 
constitutes a real innovation in that it 
courageously and lucidly reflects the main 
concerns of the international community as a 
whole.
The Secretary General proposes in his report a 
concrete and objective approach to improving the 
structures and operation of the Organization and 
he also suggests measures to strengthen the 
United Nations and to make it a truly universal 
organization in which all peoples and countries 
of the world without distinction will be able to 
play their role in the struggle of mankind to 
preserve peace and development. The Government of 
the Republic of Guinea Bissau will make every 
effort to help in the attainment of these 
objectives. This session of the Assembly is 
taking place at a particularly tense time. 
Violence, war, disdain for the principles set 
forth in the Charter, systematic violation of the 
most basic rules governing international 
relations, the genocide of thousands of human 
beings and considerable material damage, as well 
as innumerable other problems, provide a 
threatening background to our debate. In this 
Hall we have heard the echoes of the world's 
outrage at the atrocities committed in Lebanon by 
the Israeli army. The international community has 
expressed its feelings of absolute revulsion at 
the massacre of Palestinian refugees in the Sabra 
and Shatila camps. The General Assembly, in 
devoting an emergency special session to those 
tragic events, which are a grim reminder of the 
darkest days of modem history, wished thus to 
express its outrage and to condemn this barbarous 
action and the authors of it. Israel, in allowing 
the massacre of thousands of Palestinian refugees 
and creating the conditions whereby that shameful 
act of genocide could take place, made itself 
answerable to international public opinion for 
one of the most odious crimes against humanity. 
The invasion of Lebanon and the mass bombings of 
west Beirut clearly showed the world that Israel, 
in its craze for power, was capable of the worst 
aggression to establish a climate of terror in 
the region and remove the Arabs once and for all 
from their land. But Israel should have learned 
the lessons of history, quiterecent history. The 
suffering imposed on the heroic Palestinian 
people, far from weakening them, has shown their 
true strength, courage, determination and 
political maturity. It is political maturity 
which, without any doubt, confirms the 
representativeness of the PLO as a national 
liberation movement which embodies the profound 
aspirations of the fraternal Palestinian people 
as a whole and guides their fight for freedom. I 
should like to pay a glowing tribute to the 
leadership of the PLO, and particularly to its 
Chairman, Yasser Arafat, for the courage, 
vitality and irrepressible determination which 
they have demonstrated in their struggle in the 
face of the institutionalized terrorism of the 
State of Israel and despite the disproportion in 
the methods used by the two sides. The people and 
Government of Guinea Bissau reaffirm their 
unwavering solidarity with and total support for 
the fraternal Palestinian people in their 
legitimate struggle for the exercise of their 
national rights, including their inalienable 
right to exist and to create their own State. 
Recognition of Namibia's right to independence, 
which we have been demanding for many years and 
for which the Namibian people, under the 
leadership of SWAPO, their sole legitimate 
representative have made innumerable sacrifices, 
has once again been jeopardized by the delaying 
tactics of the racist regime of South Africa. It 
is high time that the authors of the United 
Nations plan for the settlement of the Namibian 
problem reacted more forcefully to the 
Machiavellian policies of Pretoria, which wishes 
to keep Namibia indefinitely dependent on South 
Africa. The Namibian people, Africa, will never 
accept a constitutional system which would 
perpetuate the existence of a puppet 
administration acting in the economic and 
geopolitical interests of the racist apartheid 
regime. This must be understood and remembered. 
Pretoria's intransigence and its manifest 
determination to wreck the plan for the 
settlement of the Namibian question, thus 
jeopardizing the principles of Security Council 
resolution 435 (1978), should lead its allies to 
be realistic and recognize that a moribund 
colonialist regime can never guarantee their long 
term interests. The insecurity in which the 
racist regime of South Africa maintains the 
southern pail of the African continent and its 
repeated acts of aggression against the People's 
Republic of Angola, the People's Republic of 
Mozambique and the other frontline States must 
lead the international community to shoulder its 
responsibilities more effectively and pay greater 
attention to the war which persists in the 
People's Republic of Angola because of the 
occupation of part of its territory by the racist 
apartheid regime. It is wrong and even dangerous 
to think that this is an innocuous problem, 
because it is in fact the People's Republic of 
Angola that is bearing the brunt of the 
commitment although it was made by all the States 
Members of the United Nations to give the 
necessary aid to the SWAPO fighters in their just 
struggle for the independence and dignity of the 
Namibian people. It is also tolerable to see 
certain countries trying to link the question of 
Namibian independence to the presence of 
internationalist Cuban troops in the People's 
Republic of Angola. Such an attitude constitutes 
in reality interference in the internal affairs 
of a sovereign State and is contrary to the right 
of every State freely to choose its 
sociopolitical system and to determine in full 
sovereignty its domestic and foreign policy. The 
heads of State of African countries where 
Portuguese is spoken rejected this approach to 
the problem at their last summit meeting, in 
Praia, in September, and declared their 
unwavering solidarity with the Namibian people 
and the Angolan and Mozambican peoples in their 
just struggle to preserve their national 
independence and defend the sovereignty and 
territorial integrity of their States. That 
meeting also provided the Republic of Guinea 
Bissau with an opportunity to reiterate, along 
with the other fraternal participants, its total 
support for the fighters of the ANC in their 
heroic struggle to ensure respect for the most 
elementary human rights and for the establishment 
of a democratic regime in the Republic of South 
Africa. The complete liberation of Africa is a 
prerequisite for its development. This is why 
independent African States as a whole have 
undertaken to make their contribution to the 
complete decolonization of Africa. The 
Organization of African Unity has since its 
creation always provided a political framework 
for this historic commitment. Most African 
States, today Members of the United Nations, 
derived the political strength necessary for 
ensuring victory in their national liberation 
struggles from the cardinal principles of the OAU 
charter, which its members are determined to 
respect scrupulously. This explains the 
political, material and diplomatic support which 
they have enjoyed from the States members of that 
continental African organization. The present 
difficulties facing the OAU derive from the 
imperative need for all independent African 
States to show by their actions the commitment 
that they have entered into to struggle against 
all forms of domination and to support the 
struggle of all peoples for self determination 
and independence. Guinea Bissau is in favour of 
the emancipation of peoples and supports their 
national liberation struggle because we intend to 
remain faithful to the commitments we have freely 
entered into, the very basis of the Organization 
that we all belong to. The right of peoples to 
self determination, recognized by the 
international community as a whole, remains the 
guiding principle of our foreign policy. In 
recognizing the Sahraoui Arab Democratic Republic 
and in supporting its legitimate struggle for the 
recognition of its sovereignty, we are guided by 
United Nations principles and decisions and 
acting with the strictest respect for the ideals 
of the founders of the OAU. The African peoples, 
in their struggle to regain their rightful place 
in the concert of nations and recognition of the 
role they can play in international affairs, have 
acquired the political maturity to settle their 
own problems for themselves. In our view, the 
current problems of the OAU are serious but not 
insurmountable. The African States are aware of 
the need to preserve their continental 
organization, which, despite many obstacles, has 
managed to deep its unitary character and to 
mobilize its energies to achieve the noble 
objectives of national liberation and of 
development. We believe that with the good will 
of all its members the OAU will be able to find a 
solution to its current difficulties, a solution 
that is based on the principles set forth in its 
charter and takes into account the higher 
interests of African peoples. I am convinced that 
those principles will guide the efforts by the 
OAU Mediation Committee to find a peaceful 
solution to the disputes between some OAU 
members. I should like to speak also about the 
situation prevailing in the Horn of Africa, where 
the OAU and the international community must take 
urgent action to create a climate propitious to 
negotiations between the parties to the conflict. 
My country has always believed in negotiations as 
a means to the peaceful settlement of disputes 
between States. That is why we urge the 
Governments of the Comoros and France to continue 
their efforts to find a swift solution to the 
problem of Mayotte and thus enable it to rejoin 
the Comoros. Similarly, we support the efforts by 
the Democratic People's Republic of Korea to 
ensure the peaceful reunification of the Korean 
homeland and we call on the international 
community to create a climate propitious to the 
negotiations that are indispensable in that 
regard. We have repeatedly expressed our deep 
concern over the tragic situation in East Timor, 
which was thoroughly analysed at the latest 
summit meeting of Portuguese speaking heads of 
State. We must note today that, despite the 
commitments entered into by the United Nations to 
restore the usurped rights of the Maubere people, 
no progress has been made since the thirty sixth 
session of the General Assembly. The Maubere 
people continues to suffer from the horrors of 
oppression and the annexation of their national 
territory by the Indonesian occupying forces. The 
Security Council, immediately following the 
Indonesian aggression, unequivocally condemned 
that action, which was contrary to the principles 
set forth in the Charter and to the rules of 
international law, and it remains seized of this 
question, which can be solved only with strict 
respect for the right of the Maubere people to 
self determination and independence, in 
accordance with General Assembly resolution 1514 
(XV). Thus the Republic of Guinea Bissau welcomes 
the statement by the Government of Portugal—the 
administering Power of East Timor— that it will 
do all it can to ensure that this objective is 
achieved; indeed, the whole international 
community should join in this. We reiterate our 
unwavering solidarity with the Maubere people in 
their just struggle, led by their vanguard 
movement, FRETILIN, the Frente Revolucionario de 
Timor Leste Independente. Despite renewed efforts 
by the Secretary General and the international 
community to find a negotiated settlement to the 
problem of Cyprus, no real result has yet been 
obtained. We therefore once again express our 
concern over the persistence of this problem and 
our hope that urgent action will be taken to 
bring the positions closer together and to enable 
the Greek and Turkish communities in Cyprus to 
live together in peace, understanding and harmony 
and to safeguard the independence, the 
territorial integrity and the nonaligned 
character of Cyprus. Nonalignment, as the 
Assembly knows, is the comers tone of the foreign 
policy of the Republic of Guinea Bissau. My 
Government therefore supports the efforts of the 
nonaligned movement to present its unity and 
cohesion, the only way to ensure its ability to 
take action to promote the maintenance of 
national peace and security. We thus feel it 
necessary, taking into account the particularly 
serious international political situation today, 
to reaffirm the fundamental principles of the 
policy of nonalignment, especially the principles 
of nonintervention and peaceful settlement of 
disputes. In this context we therefore repeat our 
appeal to our brothers in Iraq and the Islamic 
Republic of Iran to find a negotiated settlement 
to the dispute between them, in the interest of 
their respective peoples, of the Organization of 
the Islamic Conference, of the nonaligned 
movement and of the international community as a 
whole. The many conflicts and tensions that have 
been mentioned here could certainly be avoided or 
settled if the various members of the 
international community implemented the 
fundamental principles of noninterference in the 
internal affairs of States, nonintervention and 
peaceful settlement of disputes. The situation in 
South East and South West Asia is of great 
concern to Guinea Bissau. In our opinion it is 
essential, in order to preserve peace and 
stability in those regions, to begin a process of 
negotiations where the spirit of understanding 
and the interest of the peoples concerned prevail 
and thus to create the atmosphere indispensable 
to the exercise by each people of those regions 
of the right freely to decide its future and to 
safeguard its sovereignty and territorial 
integrity, free from outside interference. In our 
opinion, there should be the same approach to 
international relations in regard to the 
situation in Central America and the Caribbean. 
The current crisis in international relations is 
to a large extent the result of the continuing 
atmosphere of distrust among States and the 
frenzied arms race and its consequences and 
logical implications, such as the increase in 
militarized areas, in military bases, and in the 
production and the acquisition of increasingly 
sophisticated and destructive weapons. It is 
clear that the final, comprehensive solution to 
the problems of disarmament, enabling us to do 
away with the serious threats hanging over the 
world, cannot depend on only a few members of the 
international community, however powerful they 
may be economically and militarily on the world 
scene. We believe, along with the overwhelming 
majority of the international community, that the 
desired solution can come only through concerted 
action by all the countries of the world. The 
worsening of the world economic crisis is the 
logical result of structural disparities and of 
the continuing inequality and inequity in 
international economic relations. The spirit of 
multilateral economic cooperation, which in the 
first decades after the Second World War was one 
of the great hopes of the international 
community, and of the developing countries in 
particular, is today seriously weakened. It is 
clear that this tendency is contrary to the 
objectives set forth in the Declaration and the 
Programme of Action on the Establishment of a New 
International Economic Order and in the 
International Development Strategy for the Third 
United Nations Development Decade his phenomenon 
has serious consequences such as cronic deficits 
in the balance of payments of the developing 
countries and the continuing deterioration in 
terms of trade. The limits and the difficulties 
with regard access by third world countries to 
international financial markets and to the 
required technology, the increasing constraints 
placed on financial and technical aid are 
additional problems facing the developing 
countries. The use of concepts such as 
gradualism, selectivity and differentiation by 
the developed countries in trade relations with 
the developing ones constitutes an obstacle to 
the promotion of the economic development of the 
latter and further complicates the payment of 
external debt servicing and the meeting of import 
needs in food, energy and manufactured products. 
In this context therefore there is an imperative 
need, both for the developing countries and for 
the industrialized countries, that the process of 
global negotiations be made more dynamic. The 
Republic of Guinea Bissau, which belongs to the 
group of least developed countries, is not spared 
the harmful effects of the present international 
economic situation. The new policy of development 
advocated by our Government is intended primarily 
to reduce such effects by using all international 
and external means available to promote the 
development of all the economic sectors, 
particularly agriculture, and to promote 
diversification and an increase in production so 
as to ensure food self sufficiency The imbalance 
in Guinea Bissau's balance of payments, the 
increase in its foreign debt, heavy inflation, 
the consequences of the constant increase in the 
price of manufactured goods and fuel, the fall in 
the prices of its exports as a result of the 
deterioration of the terms of trade and its 
increased dependence on foreign aid are major 
problems facing Guinea Bissau and they justify 
the measures taken by the Government within its 
national development strategy. In that framework, 
a programme for economic and financial 
stabilization has been drawn up, arrangements 
also having been made for the holding of a 
conference of prime lenders during the first half 
of 1983 aimed at encouraging implementation of a 
four year socioeconomic development plan. The 
international community through its agencies and 
instruments must shoulder its responsibilities 
with regard to the deterioration in the world 
economic situation and the constant increase in 
inequalities between the developed and the 
developing countries, in order to ensure the 
enjoyment by all peoples of the right to 
development. Interdependence among the nations of 
the world makes this an important step, one 
calling for the struggle of humanity as a whole 
to preserve its common values. It is in that 
context that we include the concept of mankind's 
common heritage, developed during the Third 
United Nations Conference on the Law of the Sea, 
and appreciate the adoption by a large majority 
of the international community of the Convention 
on the Law of the Sea which formally establishes 
an international legal order and defines, among 
others, the regime of the high seas, oceans and 
sea beds. We hope that all countries will join in 
the signing of the Convention when it is opened 
for signature this year in Jamaica, thus 
conferring upon that important legal instrument 
its universal scope. These are the few points 
that it wanted to make at this time. The agenda 
shows once again, by the number and relevance of 
its items, the gravity of the international 
situation. I cannot mention every item. However, 
the scope of the debate held since the beginning 
of our deliberations clearly states the 
determination of States Members of the United 
Nations to help solve them all. The measures 
advocated are many, as are the means available to 
us to preserve international peace and security. 
We must just work together to achieve results. In 
addressing the Assembly every year, we bring with 
us the determination of the Government of the 
Republic of Guinea Bissau to work tirelessly to 
seek solutions to the problems affecting 
international relations. Thus, we should once 
again like to express our firm conviction that 
the survival and progress of humanity depend on 
the efforts that the States Members of the United 
Nations will make to implement the decisions 
taken by the Organization and on their commitment 
to respect the principles set forth in the 
Charter to which they voluntarily subscribed.
